DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 3/29/2019.  As directed by the amendment, claims 3, 7, 9, 11, 13, 15, 16, 19, 24, 28, 40, 44, 47 and 49 have been amended, and claims 4-6, 8, 10, 12, 17, 18, 21-23, 25-27, 29-37, 41-43, 45, 46, 48 and 50-55 have been cancelled. As such, claims 1-3, 7, 9, 11, 13-16, 19, 20, 24, 28, 38-40, 44, 47 and 49 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-3, 7, 9, 11, 13-16, 19, 20, 24, 28, 38-40 and 44, drawn to a delivery device and method of using said device.
Group II, claim(s) 47 and 49, drawn to a container.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Alison McGeary on 6/15/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3, 7, 9, 11, 13-16, 19, 20, 24, 28, 38-40 and 44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 47 and 49 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Delivery Device with Cantilever Structure and Associated Method of Use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9, 11, 13-16, 19, 20, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 2, 3, 7, 9, 11, 13-16, 19, 20, 24 and 28), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend the claim to read “vibration…is configured to facilitate
Regarding claim 2, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address  the device is configured such that the gas flow…forces”.
Regarding claim 7 (and thus its dependent claims 19 and 20), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II, and claim 1 recites “one or more cantilever structures,” such that is it unclear which structure(s) claim 7 is referencing where it recites “the cantilever structure” in line 2. To address this rejection, Applicant could amend claim 7 to read “the one or more cantilever structures are configured to vibrate”.
Regarding claim 11, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II, and claim 1 recites “one or more cantilever structures,” such that is it unclear which structure(s) claim 11 is referencing where it recites “the cantilever structure” in line 2. To address this rejection, Applicant could amend claim 11 to read “the one or more cantilever structures is configured to occur”.
Regarding claim 13 (and thus its dependent claim 14), it is unclear in the claim if the dose of line 2 is different or the same as the dose of claim 1, line 6. As best understood, for purposes of examination, they are the same dose, and claim 13, line 2 could be amended to read “the dose” to address this rejection.
Regarding claim 14, claim 1 recites “one or more cantilever structures,” such that is it unclear which structure(s) claim 14 is referencing where it recites “the cantilever structure” in lines 3-4. To address this rejection, Applicant could amend claim 14 to read “the one or more cantilever structures”.
 one or more cantilever structures is configured to release…from the one or more cantilever structures.”
Claim 19 (and thus its dependent claim 20) recites the limitation "the filter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 19, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend claim 19 to read, “wherein  is configured to generate eddies that promote deagglomeration of the entrained dry powder.
Regarding claim 20, claim 19 recites “one or more eddy generating structures,” such that is it unclear which structure(s) claim 20 is referencing where it recites “the eddy generating structure” in line 1. To address this rejection, Applicant could amend claim 20 to read “the one or more eddy generating structures”.

Claim Interpretation
“Reeds” as recited by claim 3 and described in e.g. instant paras [252-262] and shown in e.g. instant Fig. 7B are understood in light of the plain meaning of the term, that is, as thin, flat pieces of material that are configured to be moved by a current of air.


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 11, 13, 15, 16, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2014/0083423 A1; hereinafter “Jung”).
Regarding claim 1, Jung discloses a delivery device (inhaler 1) (Fig. 1 OR Fig. 4) for use in administering a dry powder to a biological subject's airway (para [0033]), the device comprising: 
a) a housing (housing 6) having an inlet (inlet 1B) in fluid communication with an outlet (outlet 1A) for delivering a flow of gas to the subject's airway (Fig. 1 OR Fig. 4; para [0085]); and 
b) one or more cantilever structures (comprising spring portion 4) located within the housing (Fig. 1 OR Fig. 4), 
wherein vibration of the one or more cantilever structures facilitates entry of a dose of the dry powder into the flow of gas, such that the dry powder can be delivered by the flow of gas through the outlet to the subject's airway (paras [0048], [0069-71], [0074], [0079]).  
Regarding claim 2, Jung discloses the delivery device of claim 1, wherein the gas flow through the housing forces the one or more cantilever structures to vibrate (paras [0001], [0008-10], [0069], [0073-74]).  
Regarding claim 3, Jung discloses the delivery device of claim 1, wherein the one or more cantilever structures are reeds (Fig. 4; para [0052]).
Regarding claim 7, Jung discloses the delivery device of claim 1, wherein the device further comprises a deagglomerating surface (the innermost surface of stop 8 and/or 9) (Fig. 1 OR Fig. 4), wherein the cantilever structure vibrates against, or in close proximity to, the deagglomerating surface (paras [0097-99]).
Regarding claim 11, Jung discloses the delivery device of claim 1, wherein the vibration of the cantilever structure occurs with the gas flow over a range of gas flow rates commensurate with those provided by one or more expected sources of gas supply (paras [0086-89]).
Regarding claim 13, Jung discloses the delivery device of claim 1, wherein the device comprises a container (receptacle 3A) (Fig. 4) for storing a dose of dry powder (para [0039]), wherein the container is engaged or engageable with the housing so as to cover an opening (the opening between stop 8 and stop 9 in Fig. 4) in the housing located part way between the inlet and the outlet (Fig. 4; para [0099]; where, when receptacle 3A is at the downward stroke of an oscillation, it engages/abuts the tops of stops 8 and 9 and covers the opening therebetween).  
 delivery device of claim 1, wherein the one or more cantilever structures are capable of storing a dose of dry powder (i.e. within receptacle 3A) (Fig. 1; para [0039]), wherein vibration of the cantilever structure releases at least a portion of the dry powder from the cantilever structure (para [0069]).  
Regarding claim 16, Jung discloses the delivery device of claim 15, wherein the one or more cantilever structures comprise a plurality of indentations (the indentations forming receptacles 3A) for containing the dry powder (Fig. 1 in view of para [0104]).
Regarding claim 38, Jung discloses a method of delivering a dose of dry powder to a biological subject using a delivery device (paras [0001], [0071]), the delivery device comprising a housing having an inlet in fluid communication with an outlet and one or more cantilever structures located within the housing (see claim 1 discussion, above), the method including the steps of:   
a) generating a flow of gas (air current L/P) between the inlet and outlet (Fig. 1 OR Fig. 4; paras [0022], [0069-82]); 
b) vibrating the one or more cantilever structures to facilitate entry of the dry powder into the flow of gas (paras [0069-71], [0074], [0079]); and 
c) delivering dry powder entrained in the gas flow to the subject's airway (para 0082]).  
Regarding claim 39, Jung discloses the method of claim 38, wherein the step of generating the flow of gas between the inlet and the outlet facilitates vibration of the one or more cantilever structures (paras [0001], [0008-10], [0069], [0073-74]).
Claim(s) 1-3, 9, 11, 15, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smyth et al. (US 2012/0234322 A1; hereinafter “Smyth”).
Regarding claim 1, Smyth discloses a delivery device (inhaler 100) (Figs. 1-2) for use in administering a dry powder to a biological subject's airway (para [0002]), the device comprising: 
a) a housing (housing 102) having an inlet (inlets 128) in fluid communication with an outlet (opening 122) for delivering a flow of gas to the subject's airway (paras [0030-32] and [0035]); and 
b) one or more cantilever structures (flutter element 140) located within the housing (Figs. 1-2; para [0034]), 
wherein vibration of the one or more cantilever structures facilitates entry of a dose of the dry powder into the flow of gas, such that the dry powder can be delivered by the flow of gas through the outlet to the subject's airway (paras [0036-38], [0052]).  
Regarding claim 2, Smyth discloses the delivery device of claim 1, wherein the gas flow through the housing forces the one or more cantilever structures to vibrate (paras [0036-38], [0052]).  
Regarding claim 3, Smyth discloses the delivery device of claim 1, wherein the one or more cantilever structures are reeds (para [0047]).
Regarding claim 9, Smyth discloses the delivery device of claim 1, wherein the housing of the device comprises a filter (mesh) (para [0031]) in the form of one or more openings (mesh, by definition, comprises openings), for allowing particles of the dry powder of a maximum size to be delivered to the subject's airway (para [0031]).
Regarding claim 11, Smyth discloses the delivery device of claim 1, wherein the vibration of the cantilever structure occurs with the gas flow over a range of gas flow rates commensurate with those provided by one or more expected sources of gas supply (Fig. 5; paras [0053-54]).
Regarding claim 15, Smyth discloses the delivery device of claim 1, wherein the one or more cantilever structures are capable of storing a dose of dry powder (para [0033]), wherein vibration of the cantilever structure releases at least a portion of the dry powder from the cantilever structure (para [0052]).  
Regarding claim 38, Smyth discloses a method of delivering a dose of dry powder to a biological subject using a delivery device (paras [0002], [0052]), the delivery device comprising a housing having an inlet in fluid communication with an outlet and one or more cantilever structures located within the housing (see claim 1 discussion, above), the method including the steps of:  
a) generating a flow of gas between the inlet and outlet (paras [0030-32], [0052]); 
b) vibrating the one or more cantilever structures to facilitate entry of the dry powder into the flow of gas (para [0052]); and 
c) delivering dry powder entrained in the gas flow to the subject's airway (para [0052]).  
 method of claim 38, wherein the step of generating the flow of gas between the inlet and the outlet facilitates vibration of the one or more cantilever structures (para [0052]).

Claim(s) 1, 2, 7, 11, 15, 16, 24, 38, 39 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kladders (US 2010/0051023 A1; hereinafter “Kladders”).
Regarding claim 1, Kladders discloses a delivery device (inhaler 1) (Fig. 3 OR Fig. 6) for use in administering a dry powder to a biological subject's airway (abstract), the device comprising: 
a) a housing (the housing seen in Fig. 3 OR Fig. 6) having an inlet (inlet channel 18) in fluid communication with an outlet (in mouthpiece 9) for delivering a flow of gas (air current 5) to the subject's airway (para [0068]); and 
b) one or more cantilever structures (carrier 3) located within the housing (Fig. 3 OR Fig. 6), 
wherein vibration of the one or more cantilever structures facilitates entry of a dose of the dry powder into the flow of gas, such that the dry powder can be delivered by the flow of gas through the outlet to the subject's airway (paras [0027-28], [0044], [0079]).  
Regarding claim 2, Kladders discloses the delivery device of claim 1, wherein the gas flow through the housing forces the one or more cantilever structures to vibrate (paras [0027-28], [0044], [0079]).  
 delivery device of claim 1, wherein the device further comprises a deagglomerating surface (the outer surface of element 6) (Fig. 6), wherein the cantilever structure vibrates against, or in close proximity to, the deagglomerating surface (Fig. 6; paras [0028-34]).
Regarding claim 11, Kladders discloses the delivery device of claim 1, wherein the vibration of the cantilever structure occurs with the gas flow over a range of gas flow rates commensurate with those provided by one or more expected sources of gas supply (para [0060]).
Regarding claim 15, Kladders discloses the delivery device of claim 1, wherein the one or more cantilever structures are capable of storing a dose of dry powder (in receptacle 4) (para [0024]), wherein vibration of the cantilever structure releases at least a portion of the dry powder from the cantilever structure (paras [0027-28], [0044], [0079]).  
Regarding claim 16, Kladders discloses the delivery device of claim 15, wherein the one or more cantilever structures comprise a plurality of indentations (the indentations forming receptacles 4) for containing the dry powder (Fig. 3 OR 6 in view of para [0026]).
Regarding claim 24, Kladders discloses the delivery device of claim 1, wherein the device comprises:
a) a one-way valve (valve 19 or 21) (Fig. 6; paras [0077-79]); 
for preventing reverse flow of the gas through the inlet (Fig. 6; paras [0077-79]).
a method of delivering a dose of dry powder to a biological subject using a delivery device (abstract), the delivery device comprising a housing having an inlet in fluid communication with an outlet and one or more cantilever structures located within the housing (see claim 1 discussion above), the method including the steps of:   
a) generating a flow of gas (air current 5) between the inlet and outlet (paras [0036], [0079]); 
b) vibrating the one or more cantilever structures to facilitate entry of the dry powder into the flow of gas (paras [0027-28], [0044], [0079]); and 
c) delivering dry powder entrained in the gas flow to the subject's airway (abstract, paras [0036], [0079]).  
Regarding claim 39, Kladders discloses the method of claim 38, wherein the step of generating the flow of gas between the inlet and the outlet facilitates vibration of the one or more cantilever structures (paras [0027-28], [0044], [0079]).
Regarding claim 44, Kladders discloses the method of claim 38, wherein delivering the dry powder into the subject's lungs does not require the subject to inhale (para [0085], wherein the pump is capable of providing a sufficient quantity of positively pressure air for a total inhalation and thus the subject would not be required to inhale because the pump could provide the dose/gas into the lungs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung OR Kladders as applied to claim 7 above, and further in view of Longest et al. (US 2015/0107589 A1; hereinafter “Longest”).
Regarding claims 19 and 20, Jung OR Kladders discloses the delivery device of claim 7, but Jung OR Kladders is silent regarding wherein the housing further comprises one or more eddy generating structures disposed downstream of the deagglomerating surface and/or filter, wherein eddies generated by the eddy generating structure promote deagglomeration of the entrained dry powder, wherein the eddy generating structure comprises an array of fixed, spaced apart and/or parallel, elongate members forming a staggered arrangement with the deagglomerating surface and/or filter. However, Longest teaches that it was known in the powder inhaler art before the effective filing date of the claimed invention to provide an inhaler housing (that of DPI device 400 in Fig. 4a) with one or more eddy generating structures (the rods of 3D rod array 404) disposed downstream of a powder reservoir (capsule 405), wherein eddies generated by the eddy generating structure promote deagglomeration of entrained dry powder (Fig. 4a; paras [0033-35] and [0038]; wherein the rods perform the claimed function by virtue of being solid objects present within the flow path), wherein the eddy generating structure comprises an array of fixed, spaced apart and/or parallel, elongate members (the rods of 3D rod array 404) forming a staggered arrangement (Fig. 4a; paras [0033-35]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of Jung OR Kladders to include one or more eddy generating structures disposed downstream of the deagglomerating surface and/or filter, wherein eddies generated by the eddy generating structure promote deagglomeration of the entrained dry powder, wherein the eddy generating structure comprises an array of fixed, spaced apart and/or parallel, elongate members forming a staggered arrangement with the deagglomerating surface and/or filter as taught by Longest, in order to provide the expected result of enhanced deagglomeration/ .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jung OR Symth OR Kladders as applied to claim 1 above, and further in view of Tan (US 2016/0213866 A1; hereinafter “Tan”).
Regarding claim 28, Jung OR Symth OR Kladders discloses the delivery device of claim 1, but Jung OR Symth OR Kladders is silent regarding wherein the device comprises an acoustic isolator. However, Tan teaches that it was known in the vibratable member inhaler art before the effective filing date of the claimed invention for such an inhaler to include an acoustic isolator (acoustic isolators 38, 40, 82) (Fig. 2), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device with vibratable member of Jung OR Symth OR Kladders to include an acoustic isolator as taught by Tan, in order to provide the expected result of dampening vibration emitted from the vibrating member to the housing (Tan para [0029]) so that the mouthpiece of device does not vibrate against the user’s lips and/or teeth during use, thus providing increased comfort.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Stangl et al. (US 2003/0164169 A1) teaches an openable container (8) covering an opening (below 7/8) of a housing (9) above a vibrating device (1) in an inhaler, and rupturable powder containers were well known in the inhaler art before the effective filing date of the claimed invention (see e.g. Ede et al. (US 2009/0321295 A1) or Burridge (US 6,443,307 B1), there is no teaching or motivation to combine these references within an inhaler comprising a vibratable cantilevered structure/arrive at the configuration for powder distribution as recited in claims 14 and 40, since the prior art comprising cantilevered structures (see any of the cantilevered references cited above or below) is only taught to either carry powder on a cantilevered structure itself, or to strike powder positioned immediately adjacent a cantilevered structure; none teaches a configuration that provides for a rupturable container that covers an opening on the housing such that powder released from the container enters the housing through the opening and engages/is located in proximity to the cantilevered structure. Accordingly, claims 14 and 40 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching vibratable, cantilevered structures in inhalers for powder dispersion: Elmaleh (US 2015/0190594 A1); Adler et al. (US 2013/0032145 A1); Genosar et al. (US 2010/0139655 A1); Genova et al. (US 2002/0088462 A1). Additional references regarding eddy generating structures and/or filters in inhalers: Gupte et al. (US 5,676,130); King et al. (US 2008/0127671 A1); Makiej (US 4,706,663); Malem (US 4,452,239); McAughley (US 5,724,959); Smith (US 4,981,368). Additional references regarding acoustic isolators in inhalers: Higson et al. (US 4,976,259); Ivri (US 2009/0134235 A1); Litherland et al. (US 2003/0047620 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785